DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. The applicant on page 8 argues that “…However, even if the claimed stop surface did read on the contact surfaces of Smith, one skilled in the art would never have combined the stop surfaces of Reiter and Smith. The Applicant reiterates that the disclosures of Smith and Reiter are directed to solutions to different problems occurring in entirely different types of armatures. (See Reiter at col. 1, lines 39-54 and col. 2, lines 44-56 teaching the shape of the annular stop surface is configured to reduce wear and improve long term durability of the stop surface; and See Smith at col. 1, lines 19-51, teaching a linear, non-uniform contact surface to provide a minimal magnetic air gap and a stable interface to minimize noise). There is no teaching or suggestion that combining the contact surface arranged in a non-uniform, linear configuration 8taught by Smith with the annular stop surface of Reiter is an obvious, or even possible, combination of parts.”
This argument is not persuasive because contact surface shape produces similar forces in the armature whether it is a linear or annular configuration. The cross-section of the contact surface can be applied equally to a linear or annular configuration. Thus one of ordinary skill in the art would have found it obvious to look in linear armature configurations for contact surface shapes when designing an annular device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 8-9, 13, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (US 6302371) in view of Smith (US 6853276).
In re claim 1, Reiter, in figures 1-4, discloses a solenoid valve comprising an actuator body having arranged therein a magnet coil (1) which interacts with a magnet core (2), and which interacts with an armature (27) that can be moved relative to the magnet core between two end positions, wherein the armature is acted upon by the spring force of an armature spring (25) in a movement direction pointing away from the magnet core, and wherein the magnet core and the armature have respective stop surfaces (73-74) which are interrupted by a recess (where the spring is positioned, as best seen in figure 1) that receives the armature spring, wherein the magnet core has a rounded configuration (as seen in figures 2-3) which reduces a stress on edges in a region of the stop surfaces (inherent function of the disclosed structure), and wherein the stop surface of the magnet core has a convex, torus shaped configuration (the convex and torus shaped is clearly shown in figures 3-4), wherein a cross section of the stop surface of the magnet core in any plane having therein a center axis of the stop surface of the magnet core is the same as a cross section of the stop surface of the magnet core in any other plane having therein the center axis of the stop surface of the magnet core (any plane including the center axis passing through the plane and having the center axis being parallel to the plane meets this limitation; this includes the plane of the page), wherein the stop surface includes an inner circumference defining the recess 
In re claim 4, Reiter, in figures 1-4, discloses a solenoid valve comprising an actuator body having arranged therein a magnet coil (1) which interacts with a magnet core (2), and which interacts with an armature (27) that can be moved relative to the magnet core between two end positions, wherein the armature is acted upon by the spring force of an armature spring (25) in a movement direction pointing away from the magnet core, and wherein the magnet core and the armature have respective stop surfaces (73-74) which are interrupted by a recess (where the spring is positioned, as best seen in figure 1) that receives the armature spring, wherein the magnet core has a rounded configuration (as seen in figures 2-3) which reduces a stress on edges in a region of the stop surfaces (inherent function of the disclosed structure), and wherein the stop surface of the magnet core has a torus shaped configuration; and wherein one of the stop surfaces of the magnet core or armature is convex. Reiter does not teach the other surface being convex wherein a cross section of the stop surface of the magnet 
In re claim 9, Reiter teaches a fuel injector for an engine (device shown in figure 1). It is inherent for a fuel injector to be connected to a high pressure fuel pump in order to be operational.
In re claims 8 and 15, Reiter, in figures 1-4, discloses that the stop surfaces are hardened (hardening process is discussed in lines 38-46 of column 4 of the specification).
In re claim 13, Reiter, in figures 1-4, discloses the claimed device except for the stop surface of the armature being convex. Smith however, teaches that it is known in the art to have a core and an armature (40, 42) with convex surfaces (see figures 8D-G). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a convex surface on the armature and the core of Reiter as taught by Smith in order to control the magnetic field and forces depending on design force considerations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837